Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 1 of 13 PageID #: 590




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
 __________________________________________
 Juan Doe                                     :
                                              :
                            Plaintiff         :
                                              : Civil Action
              vs.                             :
                                              :
 Delaware State University Board of Trustees, : Case 1:20-CV-01559-MN
                                              :
 and                                          :
                                              :
 Candy Young, in her individual capacity,     :
                                              : Jury Trial Demanded
                                              :
                            Defendants        :
 __________________________________________:


       Reply Memorandum of Law in Support of Request for Injunctive Relief.

        Equity gives this Court complete discretion to issue a prohibitory or mandatory

 injunction that returns Juan Doe to the status quo ante, meaning to a time before he

 suffered any irreparable harm. If this Court restores Juan to the status quo ante, it is Title

 IX, Title VI, and Delaware contract law that impose affirmative obligations on Delaware

 State University to act--not this Court’s injunction. Those obligations compel DSU to

 rescind its tainted proceedings, then to hold a hearing that does not discriminate against

 Juan Doe, to not suppress evidence of his innocence, and to not selectively enforce DSU

 policy given Juan Doe accused Jane Roe of assaulting him practically from day one (See

 the last entry on Comp. Ex. 4, and Comp. Ex. 2). DSU would then hold a live hearing

 with the cross-examination Doe v. University of the Sciences, No. 19-2966 (3rd cir. 2020)

 requires. During cross, Jane Roe will not be able to explain why she complained, given

 her text to Juan, asking for his forgiveness for what she did to him (Comp. Ex. 4). Thus,
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 2 of 13 PageID #: 591




 Juan Doe will emerge with a clean name and the ability to restore his reputation. Only

 then will Juan Doe be safe to return to DSU.

        This injunction cures Juan Doe from the irreparable damage DSU has left him

 with: Disciplined, made physically unsafe, and trapped under a false record that

 identifies him as a sexual predator for the rest of his life. Juan Doe now suffers additional,

 present, irreparable harm that is particularly likely to happen upon his return to DSU

 unless this injunction issues and he clears his name. Finally, because DSU selectively

 enforced its policy against Juan and in Jane’s favor, Juan Doe has already succeeded in

 stating and proving that discriminatory animus caused the Title IX and contract breach.

 1.     Juan Doe asks that the Court restore the parties to the status quo ante, that is,

 the time before Juan Doe contested Jane Roe’s accusation on November 15, 2019.

        The Court has complete discretion to determine the proper date that returns Juan

 Doe to his status quo ante. Juan Doe suggests that this date is November 15, 2019

 because the plain definition of “status quo ante” is “The situation that existed before

 something else (being discussed) occurred.” Black’s Law Dictionary, 7 th Ed, 2000.

 Prior to November 15, 2019 there were no uncontested facts and 24 hours later Juan Doe

 contested those facts as he notified DSU in a conversation with Candy Young that Jane

 Roe had assaulted him and not the other way around. (See the last entry on Comp. Ex. 4).

 This is part of what Ms. Young suppressed which powerfully suggests anti-male bias

 motivated her selective enforcement of DSU policy.

        Thus, Juan Doe does not seek an affirmative act, like for example ordering DSU

 to exempt him from the disciplinary process DSU cannot run fairly, but rather a reset to

 the status quo ante to “preserve the relative positions of the parties,” Univ. of Tex. v.




                                                                                             2
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 3 of 13 PageID #: 592




 Camenisch, 451 U.S. 390, 395 (1981), to then go through the disciplinary process with

 fairness. In proceedings challenging a university’s determination on a student conduct

 matter such as this one, status quo “has been interpreted to refer to the last uncontested

 set of facts preceding the pending controversy.” Garsham v. Pennsylvania State

 University, 395 F.Supp. 912, 920 (M.D.Pa. 1975). Thus, restoring the status quo

 requires a finding of November 15, 2019 as the moment when no facts had been

 contested. On that date Juan Doe had not yet notified DSU that Jane Roe assaulted him,

 and thus the relative position of all parties was one of fairness as it pre-dated Juan’s

 experience of discrimination.

        In contrast, DSU’s claim that Juan altered the status quo ante fails on two grounds,

 first it ignores the meaning of “status quo ante,” and second it fails because any alleged

 delay stems from Juan Doe’s good faith effort to resolve his complaints with DSU

 informally, and before the Department of Education, before resorting to this filing. (Ex. 1,

 Nos. 7-10). Juan Doe tried to settle this matter as early as May 26, 2020, yet DSU fails to

 disclose to the Court those efforts, which consumed the time which DSU now seeks to

 blame Juan Doe for, characterizing him as someone who wasted time.

 2.     With the status quo ante set for November 15, 2019, Juan Doe is entitled to

 either a prohibitory or a mandatory injunction against DSU.

        Setting the status quo ante as of November 15, 2019, allows the Court to grant

 this injunction as prohibitory for it requires no affirmative act from DSU. It is the laws

 that regulate the relationship between Juan Doe and DSU, and not this injunction, that

 trigger DSU’s obligation at Jane’s choice to hold the hearing of Jane Doe’s complaint

 without discriminating against Juan Doe because he is a heterosexual Latino male.




                                                                                              3
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 4 of 13 PageID #: 593




        While both prohibitory and mandatory injunctions share the same elements, Juan

 Doe has a lighter burden of persuasion for a prohibitive injunction, as he must only

 "show a greater than fifty percent probability of success . . . ." Citigroup Glob. Mkts., Inc.

 v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 34-35 (2d Cir. 2010). On

 this record Juan easily meets that burden for all elements including irreparable harm, as

 discussed below and in his motion. Juan Doe is entitled to a prohibitory injunction

 because through it, this Court merely tells DSU to follow the applicable laws, much like

 it would tell, say a stream polluter, to stop polluting Delaware’s water and follow OSHA.

        In contrast, DSU urges the Court to set the date for status quo ante at a legally

 mistaken time DSU strategically picked. Legally, this date is a mistake, as it ignores the

 meaning of status quo ante. Juan Doe first disputed facts that took place November 15-

 16, 2019. Thus, DSU’s suggestion does not restore Juan Doe’s status quo ante. DSU’s

 suggested yet flawed date, as the Court knows, makes sense only for DSU as it triggers

 mandatory injunction analysis which places higher persuasive burdens on Juan Doe.

        Even under mandatory analysis, Juan Doe wins at this earliest stage of the

 litigation, on this record, including the new evidence of credible attacks on his personal

 safety, discussed below. This record provides Juan with the likelihood of success

 required for mandatory relief. “For our Court, a sufficient degree of success for a strong

 showing exists if there is "a reasonable chance, or probability, of winning." Singer

 Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir.2011) (en banc). Thus,

 while it "is not enough that the chance of success on the merits be `better than

 negligible,'" Nken, 556 U.S. at 434, 129 S.Ct. 1749 (citation omitted), the likelihood of

 winning on appeal need not be "more likely than not," Singer Mgmt. Consultants, 650




                                                                                              4
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 5 of 13 PageID #: 594




 F.3d at 229; see also Wash. Metro. Area Transit Comm'n v. Holiday Tours, Inc., 559 F.2d

 841, 844 (D.C.Cir.1977) (noting that the trouble with a "strict `probability' requirement is

 [] it leads to an exaggeratedly refined analysis of the merits at an early stage in the

 litigation")." In re Revel AC, Inc., 802 F.3d 558, 568-69 (3d Cir. 2015).

        As the Court can see, DSU’s argument elides the meaning of restoring the status

 quo ante—relief that restores the parties back to a time before the harm claimed—with a

 series of immaterial subsequent events that stem from DSU’s discriminatory conduct, to

 increase Juan’s burden. Yet, under both types of injunction analysis, DSU has failed to

 state a viable objection against the relief Juan Doe seeks through the Court’s equity on

 this record: to return him to the day before he was first irreparably harmed.

 3.     Juan Doe did not delay this matter and the cases that DSU cites to prop up

 any delay to oppose the injunction have little weight after Doe v. USciences.

        Juan Doe spent months trying to get DSU to do the right thing, follow Department

 of Education guidance on Title IX and solve this discrimination experience, amicably.

 This effort was fruitless; but it was not delay. (Ex. 1, Nos. 7-10). Delay is immaterial

 here. What matters is the irreparable harm that Juan Doe’s record shows. “Perhaps the

 single most important prerequisite for the issuance of a preliminary injunction is a

 demonstration that if it is not granted the applicant is likely to suffer irreparable harm

 before a decision in the merits can be rendered.” Doe v. Rensselaer Polytechnic Institute,

 No. 1:18-cv-1374 (FJS/CFH) 2019 WL 181280 at *2 (N.D.N.Y., Jan 11, 2019).

        In addition, DSU’s reliance on Marsh v. Del. State Univ., No. 05-00087-JJF (D.

 Del. Jan. 19, 2006), to suggest that delay prevents an injunction, fails not only because

 Marsh pre-dates USciences' evolution of respondent’s rights under Title IX (all of which




                                                                                              5
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 6 of 13 PageID #: 595




 DSU violated in Juan’s case), but, dispositively, because Marsh is not about anti-male

 bias in sexual misconduct, but rather about Mr. Marsh’s drug possession as a basis for

 academic discipline. Similarly, DSU’s reliance on Knoch v. Univ. of Pittsburgh, No.

 2:16-cv-00970-DRE (W.D.Pa, Aug. 31, 2016) also fails because it pre-dates USciences,

 and because DSU takes it out of context. The Knoch court found that movant delay

 matters little, what matters is irreparable harm: “While his delay is not determinative, as

 Plaintiff has failed to otherwise show irreparable harm, his delay in seeking preliminary

 injunctive relief tends to negate the immediacy of his alleged irreparable harm.” (Id. at 9).

 4.     This injunction protects Juan Doe from his newest irreparable harm: public

 threats that he is Jane Doe’s “rapist”, and thus he should be “castrated” at DSU.

        Juan Doe has recently received credible threats on his life if he returns to DSU in

 the form of hatred from an enraged public supporting Jane Roe’s petition on Change.org.

 And Jane Roe must have known she would kindle this fire when she called for DSU to

 expel “her rapist” and for DSU to fire defendant Young. (Ex. 2). Jane’s petition has

 received at least 9,018 signatories including several stating credibly violent threats

 against Juan Doe. Worse, as Juan Doe states, he knows several of the people signing,

 which makes it clear that they meant to hurl these threats at him. (Ex.1, No. 21). These

 threats include calls for him to be raped and to be “castrated”. (Ex 1, No. 23). As a result,

 Juan Doe believes that absent this injunction, and the truth it will catalyze, his personal

 safety and his life are at risk once he sets foot back on DSU’s campus. (Ex.1, Nos. 34-

 30). Yet DSU’s entire argument ignores this physical risk and baldy states that Juan Doe

 has no past, present, or future irreparable harm. Not so. DSU, well aware of the

 Change.org petition, fails to tell the Court about the strong likelihood that Juan Doe will




                                                                                               6
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 7 of 13 PageID #: 596




 be beaten or worse upon his return to DSU as Jane’s supporters promise (Ex. 1, No. 23).

 That likelihood constitutes the newest form of Juan Doe’s future irreparable harm.

        An attack on Juan Doe at DSU is more apt to occur than not. Thus, this and the

 rest of Juan Doe’s harm as stated in his pleadings, constitutes irreparability for injunctive

 relief which must "demonstrate that irreparable injury is likely [not merely possible] in

 the absence of [a] [stay]." Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22, 129

 S.Ct. 365, 172 L.Ed.2d 249 (2008) (emphasis in text). While a reference to "likelihood"

 of success on the merits has been interpreted by courts to cover the generic range of

 outcomes, for irreparable harm we understand the Supreme Court's use of "likely" to

 mean more apt to occur than not. See generally Michigan v. U.S. Army Corps of

 Engineers, 667 F.3d 765, 788 (7th Cir.2011) (holding that for harm to be likely "there

 must be more than a mere possibility that harm will come to pass ... but the alleged harm

 need not be occurring or be certain before a court may grant relief").” Revel, id at 569.

        The injunction protects Juan Doe both from the past and the ongoing irreparable

 harm DSU caused and continues to cause him because it allows for the truth to come out:

        First, the injunction publicly reasserts Juan Doe’s presumption of innocence.

        Second, the injunction leads DSU to hold a procedurally fair hearing.

        Third, the likelihood that this hearing will vindicate Juan is high.

        Fourth, once vindicated, Juan will regain his personal safety and win this case.

 Even DSU must agree that there is no amount of money that can protect Juan Doe from

 the angry mob that Jane Roe has presently mobilized against him. Similarly, DSU cannot

 argue that a final judgment would address this clear and present danger. On this record it

 is the case that it is irreparable harm for Juan Doe to return to DSU to face a mob who




                                                                                              7
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 8 of 13 PageID #: 597




 wrongly believes him a rapist because of DSU’s flawed process; which turns Juan Doe’s

 experience of DSU into a sexually hostile environment violating his Title IX rights.

 5.     Expungement of Juan’s flawed record is within this Court’s equitable power.

        Returning Juan Doe to the status quo ante inheres that he had a clean disciplinary

 record at that time and this can only be accomplished with DSU’s expungement of the

 current finding of responsibility. The Court has complete power to so order. Sealed

 Appellant v. Sealed Appellee, 130 F.3d 695, 701 (5th Cir. 1997), Chastain v. Kelley, 510

 F.2d 1232, 1236 (D.C. Cir. 1975). As with the rest of the injunctive relief that Juan Doe

 seeks, expungement “should be tailored to the injury suffered” and “should not

 unnecessarily infringe on competing interests.” Flores-Powell v. Chadbourne, 677

 F.Supp. 2d 455, 476 (D. Mass. 2010). Expunging the inescapably flawed disciplinary

 notation in Juan Doe’s record which says that he assaulted Jane Doe, provides this

 bespoke remedy. This single expungement is equitable, restores the status quo ante, and

 protects Juan Doe from the past, present, and the future irreparable harm of this false note.

 6.     Juan Doe’s claim of selective enforcement in violation of Title IX will succeed.

        DSU selectively enforced its sexual misconduct policy when it did not investigate

 or adjudicate Juan Doe’s complaint against Jane Roe (Comp. No. 34). DSU continued to

 violate Juan Doe’s due process rights denying him the ability to cross-examine Jane Roe;

 a fundamental event for his defense. (Comp. No. 59). DSU lacks a non-discriminatory

 reason for that conduct. Even granting that Jane was where DSU says she was during the

 hearing, DSU should then have delayed the hearing to act without bias against Juan.

 Instead it went ahead with it. Thus, what this record shows DSU doing to Juan Doe is the

 same type of discriminatory conduct in violation of Title IX that Judge David N. Hurd




                                                                                             8
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 9 of 13 PageID #: 598




 recently found entitled the movant to injunctive relief: “Similarly, the Court finds that a

 school's conscious and voluntary choice to afford a plaintiff, over his objection, a lesser

 standard of due process protections when that school has in place a process which affords

 greater protections, qualifies as an adverse action. That is precisely what RPI did in this

 case.” Doe v. Rensselaer Poly. Inst., 1:20-cv001185-DNH (N.D.N.Y., October 16, 2020

 at 13). Here, Juan Doe told DSU that Jane Doe assaulted him, and DSU selectively

 enforced its policy, which is inescapable evidence of DSU’s male bias. Those are not the

 facts for U Delaware which Judge Jennifer Hall recently found did not violate Title IX.

 See, Doe v. University of Delaware, Case No. 1:19-cv-01963 (D. Del., October 14, 2020).

 7.     Juan Doe’s claim of violation of equity in his contract with DSU will succeed.

        Juan Doe has a contract with DSU in addition to the due process rights he has

 claimed DSU violated. Juan Doe has identified breaches of this contract (See Comp. Nos.

 23, 28, 29, 33, 37, 47, 62 and 73) stating DSU’s lack of staff training, inadequate notice,

 failure to provide him with support, failure to take the statement of a single of his

 witnesses, and failure to cure evidentiary deficiencies as Juan specifically requested; all

 these breaches are amenable to equitable relief. Thus, in Juan’s complaint, the contract

 claim succeeds as DSU ignored its policy just like the University of Delaware (id), did:

        “…But during oral argument, counsel for UD acknowledged that a breach of

        contract claim could be premised upon a plausible allegation that the university

        failed to comply with its own Sexual Misconduct Policy. 8 (Tr. 31:22-32:6.)

        There is such an allegation here: Plaintiff alleges that UD failed to provide him

        with a copy of Roe’s complaint at the initial meeting as required by the policy,

        and that he was interviewed without having that information…” (Id).




                                                                                               9
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 10 of 13 PageID #: 599




  Other states have held that students can sue public schools for breach of contract.

  See, e.g., Doe v. Northern Michigan University 2019 U.S. Dist. LEXIS 88717 (W.D.

  Mich. May 28, 2019), and see Kashmiri v. Regents of University of California (2007)156

  Cal.App.4th 809 , -- Cal.Rptr.3d --.

         The fact that the only Delaware case that both parties found—Fawra—finds a

  contractual relationship exists between Delaware private schools and their students, does

  not mean that there are no contracts between public Delaware schools and their students.

  To the contrary, as the Delaware Supreme Court has held:

         “It follows, therefore, that a party contracting with an agency of the State

         authorized by law to enter into contracts has all the remedies under that contract

         which any private citizen has against another private citizen, including the right to

         sue for the breach thereof. Accordingly, the holding below that the counterclaims

         are barred as a matter of law because of the defense of sovereign immunity must

         be reversed.” George & Lynch, Inc., v. the State of Delaware, 197 A.2d 734, 737

         (Delaware Supreme, 1964).

         Like the Fawra court did, other courts have identified which documents create

  this contract if any exists at all. Most often, Courts find a contract with promises stated

  in the student handbook and the misconduct policy. In DSU’s case Juan Doe claims that

  DSU breached the promises in those very documents. For example, under Pennsylvania

  law, a contract exists between a private educational institution and its students, allowing

  students to sue under breach of contract where the university violates its stated procedural

  promises. Doe v. Trs. of the Univ. of Pa., 270 F. Supp. 3d 799, 810 (E.D. Pa. 2017). In

  New York, a private university is contractually bound to provide students with promised




                                                                                                10
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 11 of 13 PageID #: 600




  protections. Yu v. Vassar Coll., 97 F. Supp. 3d 448, 481 (S.D.N.Y. 2015). Under

  Massachusetts law, the relationship between a student and a university is based on a

  contract, the terms of which are contained in the student handbook. Doe v. W. New Eng.

  Univ., 228 F. Supp. 3d 154, 169 (D. Mass. 2017). Finally, finding no contract, in Virginia,

  “a [u]niversity’s student conduct policies are not binding, enforceable contracts; rather,

  they are behavior guidelines that may be unilaterally revised by [the university] at any

  time.” Doe v. Marymount Univ., 297 F. Supp. 3d 573, 587–88 (E.D. Va. 2018).

         Further, the Third Circuit’s USciences decision states that unfairness in the

  procedure breaches DSU’s contract with Juan Doe who in turn claims that DSU violated

  this fairness doing precisely what USciences forbids: Denying his contractual fairness

  right to a real, live, and adversarial hearing with the opportunity to cross-examine Jane

  Roe. (See Comp. Nos. 59, 60). DSU responds claiming that everything was fair because

  Jane was elsewhere, and Juan did not cross claim—which this record contradicts. Thus,

  DSU fails to escape USciences’ holding. Even in Pennsylvania, as its Superior Court has

  noted in agreement with George & Lynch (id) “…the University of Pittsburgh should not

  expect to use its unique state-related status to avoid any obligation to its students under

  either due process or contract law.” Gati v. Univ. of Pittsburgh of Com. Sys., 91 A.3d

  723 (Pa. Super. Ct. 2014) at fn. 12. The same is true for DSU. They did not follow their

  contract and they treated Juan unfairly when they tried him in Jane Roe’s absence.

         Juan Doe has presented evidence that DSU breached its contract with him when

  DSU did not prosecute his claim against Jane, and when DSU did not follow its promised

  procedure by suppressing evidence and preventing Juan from defending his innocence at




                                                                                                11
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 12 of 13 PageID #: 601




  the hearing and during the appeal. That conduct as pled constitutes breach of contract

  with a likelihood of success sufficient to merit the requested injunctive relief.

  WHEREFORE plaintiff Juan Doe respectfully requests that this Court grant the

  requested injunctive relief.

                                        Respectfully submitted,



  /s/ Jimmy Chong                                /s/ Raul Jauregui
  ________________________                       _____________________________
  Jimmy Chong, Esquire                           Raul Jauregui, Esquire
  Chong Law Firm                                 Jauregui Law Firm
  2961 Centerville Road, Suite 350               720 Arch Street, PO Box 861
  Wilmington, DE 19808                           Philadelphia, PA 19107
  (302) 999-9480                                 (215) 559-9285
  Chong@Chonglawfirm.com                         RJ@RaulJauregui.com
  www.chonglawfirm.com                           www.studentmisconduct.com



                                         Attorneys for Plaintiff

  Dated: December 16, 2020.




                                                                                           12
Case 1:20-cv-01559-MN Document 22 Filed 12/23/20 Page 13 of 13 PageID #: 602




                                       Proof of Service

  I certify that we caused a true copy of this document to be served via e-mail to
  defendants’ counsel.

                                       Respectfully submitted,


  /s/ Jimmy Chong                              /s/ Raul Jauregui
  ________________________                     _____________________________
  Jimmy Chong, Esquire                         Raul Jauregui, Esquire
  Chong Law Firm                               Jauregui Law Firm
  2961 Centerville Road, Suite 350             720 Arch Street, PO Box 861
  Wilmington, DE 19808                         Philadelphia, PA 19107
  (302) 999-9480                               (215) 559-9285
  Chong@Chonglawfirm.com                       RJ@RaulJauregui.com
  www.chonglawfirm.com                         www.studentmisconduct.com



                                        Attorneys for Plaintiff

  Dated: December 16, 2020.




                                                                                     13
